Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-10 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding methods of making child-resistant packaging with press-fitting collars onto container necks, and attaching overcaps onto the collars. However, the prior art does not expressly disclose that a projection, which extends from an inner periphery of the spinning collar, is received within an outer circumferential channel provided around the container neck, whereby the spinning collar is retained around the container neck, while remaining rotatable relative to the container neck through any number of complete revolutions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments, see Remarks, Rejections under §102 Sections 1 and 2, filed July 19, 2021, with respect to the §102(a)(1) rejections of claim 1 anticipating either Martin (9,422,091) or Becker et al. (2004/0045967) have been fully considered and are persuasive.  The §102(a)(1) rejection of claim 1  has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ROBERT J HICKS/Primary Examiner, Art Unit 3736